678 N.E.2d 110 (1997)
ED WIERSMA TRUCKING COMPANY, John Carter, Defendant-Appellant,
v.
Joanna PFAFF, as Personal Representative of the Estate of Dallis Pfaff, Plaintiff-Appellee, and
State of Indiana, Defendant-Appellee.
No. 73S01-9506-CV-698.
Supreme Court of Indiana.
March 26, 1997.
Nana Quay-Smith, Karl L. Mulvaney, Patrick A. Elward, Bingham Summers Welsh & Spilman, Indianapolis, for Defendant-Appellant.
W.F. Conour, Conour Doehrman, Indianapolis, for Plaintiff-Appellee.
Indiana Defense, Lawyers Association, Norman T. Funk, Donald D. Levenhagen, Hill Fulwider McDowell Funk & Matthews, Indianapolis, Amicus Curiae.
DICKSON, Justice.
This interlocutory appeal from the denial of a motion for partial summary judgment presents a question of first impression: whether a dependent next-of-kin may recover damages for the loss of acts of love, care, and affection in a wrongful death action. Affirming the trial court, the Court of Appeals held that the wrongful death statute, Indiana Code § 34-1-1-2, allows the recovery of such damages. Wiersma Trucking Co. v. Pfaff, 643 N.E.2d 909 (Ind.Ct.App.1994).
The defendant-appellant seeks transfer, arguing that the Court of Appeals erroneously decided a new question of law and that its opinion contravenes Miller v. Mayberry, 506 N.E.2d 7 (Ind.1987). We grant transfer and hold that the Court of Appeals was correct in its analysis and conclusion, including its determination that Miller, based upon a different statute, is not controlling. Pursuant to Indiana Appellate Rule 11(B)(3), we adopt the opinion of the Court of Appeals.
The trial court is affirmed and this cause is remanded for further proceedings.
SHEPARD, C.J., and SULLIVAN, SELBY and BOEHM, JJ., concur.